A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/20 has been entered.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,7, 21, 27, 28, 32-36, 40, 45-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of claim 1 is not clear.  Specifically, claim 1 recites a device “for structurally reinforcing a vehicle body stamping” in the preamble, but also includes the recitation “wherein the article is secured to the area of the vehicle body stamping requiring structure reinforcement”.  Thus, it is not clear whether the claim is drawn to the device itself with an intended use of reinforcing a vehicle body stamping, or if the claim is drawn to a combination of the device and the vehicle body stamping.  Further, there is no antecedent basis for “the 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7, 21, 27-28, 32, 36, 40, 41, 45-49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wong, U.S. Patent No. 5,234,757 in view of Brandys et al, U.S. Patent No. 6,506,494 and Monget et al, U.S. Patent No. 4,463,652.

Wong discloses drapable, tacky expandable structures which comprise a supporting material such as a scrim in combination with a tacky expandable film. See col. 7, lines 1-31. 
The film being drapable corresponds to the material being flexible and able to conform to other surfaces, further the flexibility of the combination of the expandable and drapable film and the scrim will therefore largely be limited by the flexibility of the scrim and therefore it would have been obvious to have selected a scrim having the desired flexibility, if the desired 
 	The film may comprise an epoxy resin. See col. 10, lines 33-53.  The film may comprise components which are liquid at about 23 degrees Celsius. Se col. 10, line 61 – col. 11, line 57.   Since Wong teaches selecting the components so that the material functions as an adhesive and sealant, the person of ordinary skill in the art would have selected the particular components in order to provide a structure having the desired degree of tackiness, which will necessarily be related to whether or not some of the components are liquid at room temperature.  The film may comprise 40-80 percent by weight of bisphenol A which necessarily has a molecular weight of less than 1000, (bisphenol a has a molecular weight of 228.29 g/mol). See col. 23, lines 40-50.  The components of the film will function as an adhesive for structures and as a sealant.     The structure of Wong does not include mechanical fasteners.          

With regard to the claims as amended 1/4/19, looking at figure 2, the scrim 41 and the film of expandable particles are coextensive and presumably the film would fill all the interstices of the scrim since they are in contact.  Further, the scrim is in contact with one surface of the film, so the other surface of the scrim is free of contact.  Additionally, since the scrim is provided as a support for the expandable layer, it would have been obvious to have made the two layers coextensive.  
Wong differs from the claimed invention because while Wang teaches bonding the expandable material to a mesh fabric, it does not clearly teach that the mesh is a fiberglass mesh.  
However,    Brandys teaches an expandable adhesive composition on a carrier.  Brandys teaches that fiberglass scrims can be used as the reinforcing carrier for such adhesives.  See col. 
Wong discloses the film is tacky at room temperature.  See col. 7, lines 1-9.  Wong also teaches that the tackiness of the material can be controlled by mixing resins in order to provide a resin having the desired tackiness.  Further, the claims as written do not require that the material be tacky at each and every temperature between 0-80 degrees C.  Room temperature is between 0 and 80 degrees C.  Also, there is not a particular degree of tackiness which is required by the claims.  The term “tacky” is not defined in the specification as having a particular meaning.  Therefore, an uncured epoxy resin would have some degree of tackiness.  Therefore, Wong meets the limitation of tacky between 0-80 degrees C because Wong teaches controlling the tackiness of an epoxy resin by the choice of components, because the claims do not require tackiness at each and every temperature between 0-80 degrees C and even if they did, Wong teaches how to make a resin tacky, and finally because an uncured epoxy resin can be considered a tacky resin.    
Wong in view of Brandys does not clearly teach that the fibers of the scrim are braided glass fibers.  
However, Monget teaches that glass filaments can be braided in order to provide strong yarns which can be used as a replacement for other twisted yarns and which have reduced filament breakage.
Therefore, it would have been obvious to have employed braided glass fibers in the scrim of Brandys because Monget teaches that such types of fibers were a known and useful 
With regard to the claims as amended 5/11/21, as set forth above, it is not clear whether the limitations regarding the vehicle body stamping are statements of intended use or if they intend to claim a combination of the claimed device with a vehicle.  Note, that claims to a combination would be a different invention and subject to restriction and election by original presentation since the claims are presented after prosecution is advanced.  The limitation “for structurally reinforcing a vehicle body stamping” is considered to be a statement of intended use for purposes of the art rejection.  Therefore, since the structure of Wong as modified above, is capable of performing the intended use it meets the limitation of “for structurally reinforcing a vehicle body stamping”.  
With regard to claims 45-49, in the absence of unexpected results it would have been obvious to have provided an additional adhesive layer on the opposite side of the mesh of Wong, since duplication of parts has no patentable significance absent unexpected results.  Further, providing an adhesive layer on the opposite side of the mesh of Wong would have produced a material having adhesive on both side while still having a supporting layer.  If a second adhesive layer was provided on the opposite side of the mesh of Wong the outer surface of this layer would necessarily not contact the first adhesive layer.  
Claims 35, 42-44  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wong in view of Brandys , and further in view of Albrecht et al, U.S. Patent No. 7,083,849 and Schneider et al, U.S. Patent Application Publication No. 2012/0164358.
Wong discloses drapable, tacky expandable structures which comprise a supporting material such as a scrim in combination with a tacky expandable film. See col. 7, lines 1-31. 
The film being drapable corresponds to the material being flexible and able to conform to other surfaces, further the flexibility of the combination of the expandable and drapable film and the scrim will therefore largely be limited by the flexibility of the scrim and therefore it would have been obvious to have selected a scrim having the desired flexibility, if the desired flexibility was not already present once a fiberglass scrim as taught by Brandys was employed in Wong.  Thus, the structure of Wong, especially as modified by Brandys and in view of the knowledge of one of ordinary skill in the art meets the claims.  Further, note that the claims recite that when the structure is held at an end it will be at an angle of up to 90 degrees, which includes bending by as little as a fraction of a degree.  Since the material of Wong is both flexible and drapable, it is reasonable to expect that the structure would bend at least a fraction of a degree.  Further, with regard to the degree of action of the expandable material, since Wong employs the same or similar materials for the same purpose of forming a tacky and expandable layer supported by a scrim, it would have been obvious to one of ordinary skill in the art to have selected the degree of expansion depending on the density desired in the final product, recognizing that density is related to various properties including weight, acoustic and thermal insulation properties.

 Since Wong teaches the same adhesive material and structure and teaches curing the structure, it would be reasonable to expect that the material would not be flexible post activation and curing of the material.  Further, since Wong teaches the same material it would have been reasonable to expect that the material of Wong would have the same expansion properties as the claimed material, or else, in the alternative to have selected the composition and proportions of foaming  agents in order to provide a material having the desired expansion properties.  Further, Wong teaches the claimed combination of scrim and expandable tacky material.  Wong teaches crosslinking the structure which would prevent further flow.  See claim 26, lines 41-50.  Wong differs from the claimed invention because while Wang teaches bonding the expandable material to a mesh fabric, it does not clearly teach that the mesh is a fiberglass mesh.  
However,    Brandys teaches an expandable adhesive composition on a carrier.  Brandys teaches that fiberglass scrims can be used as the reinforcing carrier for such adhesives.  See col. 12, lines 4-37.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have employed a fiberglass scrim as the scrim of Wong in view of the teaching of Brandys of the suitability of such materials for this purpose.   
Wong discloses the film is tacky at room temperature.  See col. 7, lines 1-9.  Wong also teaches that the tackiness of the material can be controlled by mixing resins in order to provide a resin having the desired tackiness.  Further, the claims as written do not require that the material be tacky at each and every temperature between 0-80 degrees C.  Room temperature is between 0 and 80 degrees C.  Also, there is not a particular degree of tackiness which is required by the claims.  The term “tacky” is not defined in the specification as having a particular meaning.  Therefore, an uncured epoxy resin would have some degree of tackiness.  Therefore, Wong meets the limitation of tacky between 0-80 degrees C because Wong teaches controlling the tackiness of an epoxy resin by the choice of components, because the claims do not require tackiness at each and every temperature between 0-80 degrees C and even if they did, Wong teaches how to make a resin tacky, and finally because an uncured epoxy resin can be considered a tacky resin.    

Wong does not teach including plasticizers or oils into the adhesive composition.  However, Albrecht discloses a tacky foamable composition comprising an epoxy resin which can further comprise oils and plasticizers.  See col. 7, line 40-col. 8, lines54; col. 10, lines 7-20.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have employed additives including oil, plasticizers and pacifiers in the invention of Wong in order to control the properties of the resulting foamable composition.
Wong in view of Brandys does not teach employing a combination of an epoxy resin and an ethylene alpha olefin as the foamable composition.  However, Schneider et al teaches employing epoxy resin compositions including ethylene alpha olefins to form a tacky expandable foaming material.  See paragraph 0034.   
Therefore, it would have been obvious to one of ordinary skill in the art to have employed the particular components disclosed by Schneider to make the composition of Wong in view of the teaching of Schneider that such components were useful in forming tacky and foamable compositions.

Claims 33-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wong in view of Brandys  and Monget et al, U.S. Patent No. 4,463,652 applied to claims 1, 7, 21, 27-28, 32, 36, 40, 45-49 above, and further in view of Schneider et al, U.S. Patent Application Publication No. 2012/0164358.
Wong in view of Brandys does not teach employing a combination of an epoxy resin and an ethylene alpha olefin as the foamable composition.  However, Schneider et al teaches employing epoxy resin compositions including ethylene alpha olefins to form a tacky expandable foaming material.  See paragraph 0034.   
Therefore, it would have been obvious to one of ordinary skill in the art to have employed the particular components disclosed by Schneider to make the composition of Wong .
Applicant's arguments filed 5/11/21 have been fully considered but they are not persuasive. 
Applicant’s amendments have overcome the previous 112 rejections and the objection to the drawings.  A new 112 rejection is set forth in response to the amendment.
Applicant argues that Wong does not teach the first mesh adheres to the woven material due to the tacky nature of the adhesive material and that the mesh and adhesive material are cut to a size and shape that conforms with an area of the vehicle body stamping requiring structural reinforcement.  However, since Wong teaches a tacky adhesive layer, it will necessarily adhere to the mesh.  With regard to the size and shape to which the device is cut, as noted above, the limitations regarding the vehicle body are considered to be statements of intended use, although it is not fully clear whether Applicant intends to claim a combination of the device and a vehicle or not.  As an action on the merits has been received on the device, a combination of the device and a vehicle would be a different invention.  Finally, it would have been obvious to have cut the structure, including both layers, to a size and shape depending on where and how it was intended to be used.  
Since claims 42-45 were inadvertently omitted from the previous art rejections, this action is not made final.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH C IMANI/             Primary Examiner, Art Unit 1789